 

SE
AO 24458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page | of 1

- UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ~ JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November i, 1987}

Isai Almeida-Velasco | Case Number: 3:19-mj-23195

James Michael Chavez

 

Defendant’s Attorney Hee,
REGISTRATION NO. 88032298 Fi L E p
THE DEFENDANT: : AUG 08 2949

IX] pleaded guilty to count(s) 1 of Complaint
CL} was found guilty to count(s)

 
 
  

CLERK, en HE Tepe rp cour ,

 

 

     

 

    

 

 

 

afier a plea of not guilty. — - . BY PP OIF ORNIA
Accordingly, the defendant i is adjudged guilty of such counts)» which involve the To rowan otioneige
Title &Section © Nature of Offense . Count Number(s) _ .
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
~. 1 The defendant has been found not guilty on count(s) .
O Count(s) _ dismissed on the motion of the United States.
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for é a term of: ;
| + rose SERVED Oo days

_ BI Assessment: $10 WAIVED Fine: WAIVED |
:. & Court recommends USMS, Ice, or DHS or other arresting agency return all property and all documents i in
_the defendant’s possession at the time of arrest upon their deportation or removal.
O Court recommends defendant be deported/removed with relative, charged: in. case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

' United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 8, 2019
Date of Imposition of Sentence

HONORABLE F. A, GOSSETT III
UNITED STATES MAGISTRATE JUDGE

Received

 

| Clerk’s Office Copy ne | a 3:19-mj-23195

 
